Exhibit 10.106

 

EQUINIX, INC.

 

2004 EMPLOYEE STOCK PURCHASE PLAN

 

(AS ADOPTED EFFECTIVE JUNE 3, 2004)

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

SECTION 1. PURPOSE OF THE PLAN

   1

SECTION 2. ADMINISTRATION OF THE PLAN

   1

(a)

 

Committee Composition

   1

(b)

 

Committee Responsibilities

   1

SECTION 3. ENROLLMENT AND PARTICIPATION

   1

(a)

 

Offering Periods

   1

(b)

 

Accumulation Periods

   1

(c)

 

Enrollment

   1

(d)

 

Duration of Participation

   2

(e)

 

Applicable Offering Period

   2

SECTION 4. EMPLOYEE CONTRIBUTIONS

   2

(a)

 

Frequency of Payroll Deductions

   2

(b)

 

Amount of Payroll Deductions

   2

(c)

 

Changing Withholding Rate

   3

(d)

 

Discontinuing Payroll Deductions

   3

(e)

 

Limit on Number of Elections

   3

SECTION 5. WITHDRAWAL FROM THE PLAN

   3

(a)

 

Withdrawal

   3

(b)

 

Re-Enrollment After Withdrawal

   3

SECTION 6. CHANGE IN EMPLOYMENT STATUS

   3

(a)

 

Termination of Employment

   3

(b)

 

Leave of Absence

   3

(c)

 

Death

   4

SECTION 7. PLAN ACCOUNTS AND PURCHASE OF SHARES

   4

(a)

 

Plan Accounts

   4

(b)

 

Purchase Price

   4

(c)

 

Number of Shares Purchased

   4

(d)

 

Available Shares Insufficient

   4

(e)

 

Issuance of Stock

   5

(f)

 

Tax Withholding

   5

(g)

 

Unused Cash Balances

   5

(h)

 

Stockholder Approval

   5

SECTION 8. LIMITATIONS ON STOCK OWNERSHIP

   5

(a)

 

Five Percent Limit

   5

(b)

 

Dollar Limit

   5

 

i



--------------------------------------------------------------------------------

SECTION 9. RIGHTS NOT TRANSFERABLE

   6

SECTION 10. NO RIGHTS AS AN EMPLOYEE

   6

SECTION 11. NO RIGHTS AS A STOCKHOLDER

   7

SECTION 12. SECURITIES LAW REQUIREMENTS.

   7

SECTION 13. STOCK OFFERED UNDER THE PLAN

   7

(a)

 

Authorized Shares

   7

(b)

 

Anti-Dilution Adjustments

   7

(c)

 

Reorganizations

   7

SECTION 14. AMENDMENT OR DISCONTINUANCE

   7

SECTION 15. DEFINITIONS

   8

(a)

 

Accumulation Period

   8

(b)

 

Board

   8

(c)

 

Code

   8

(d)

 

Committee

   8

(e)

 

Company

   8

(f)

 

Compensation

   8

(g)

 

Corporate Reorganization

   8

(h)

 

Eligible Employee

   8

(i)

 

Exchange Act

   8

(j)

 

Fair Market Value

   9

(l)

 

Offering Period

   9

(m)

 

Participant

   9

(n)

 

Participating Company

   9

(o)

 

Plan

   9

(p)

 

Plan Account

   9

(q)

 

Purchase Price

   9

(r)

 

Stock

   9

(s)

 

Subsidiary

   9

 

ii



--------------------------------------------------------------------------------

EQUINIX, INC.

 

2004 EMPLOYEE STOCK PURCHASE PLAN

 

SECTION 1. PURPOSE OF THE PLAN.

 

The Board adopted the Plan to be effective as of June 3, 2004. The purpose of
the Plan is to provide Eligible Employees with an opportunity to increase their
proprietary interest in the success of the Company by purchasing Stock from the
Company on favorable terms and to pay for such purchases through payroll
deductions. The Plan is intended to qualify under section 423 of the Code.

 

SECTION 2. ADMINISTRATION OF THE PLAN.

 

(a) Committee Composition. The Committee shall administer the Plan. The
Committee shall consist exclusively of one or more directors of the Company, who
shall be appointed by the Board.

 

(b) Committee Responsibilities. The Committee shall interpret the Plan and make
all other policy decisions relating to the operation of the Plan. The Committee
may adopt such rules, guidelines and forms as it deems appropriate to implement
the Plan. The Committee’s determinations under the Plan shall be final and
binding on all persons.

 

SECTION 3. ENROLLMENT AND PARTICIPATION.

 

(a) Offering Periods. While the Plan is in effect, two overlapping Offering
Periods shall commence in each calendar year. The Offering Periods shall consist
of the 24-month periods commencing on each February 15 and August 15 or such
other periods or dates selected from time to time by the Committee.

 

(b) Accumulation Periods. While the Plan is in effect, two Accumulation Periods
shall commence in each calendar year. The Accumulation Periods shall consist of
the six-month periods commencing on each February 15 and August 15 or such other
periods or dates selected from time to time by the Committee.

 

(c) Enrollment. Any individual who, on the day preceding the first day of an
Offering Period, qualifies as an Eligible Employee may elect to become a
Participant in the Plan for such Offering Period by executing the enrollment
form prescribed for this purpose by the Committee. The Committee may require the
completion of a period of eligibility service for all Eligible Employees prior
to the start of any Offering Period. The enrollment form shall be filed with the
Company at the prescribed location not later than 10 business days prior to the
commencement of such Offering Period, except that the Company may announce a
deadline that is less than 10 business days prior to the commencement of an
Offering Period.

 



--------------------------------------------------------------------------------

(d) Duration of Participation. Once enrolled in the Plan, a Participant shall
continue to participate in the Plan until he or she ceases to be an Eligible
Employee, withdraws from the Plan under Section 5(a) or reaches the end of the
Accumulation Period in which his or her employee contributions were discontinued
under Section 4(d) or 8(b). A Participant who discontinued employee
contributions under Section 4(d) or withdrew from the Plan under Section 5(a)
may again become a Participant, if he or she then is an Eligible Employee, by
following the procedure described in Subsection (c) above. A Participant whose
employee contributions were discontinued automatically under Section 8(b) shall
automatically resume participation at the beginning of the earliest Accumulation
Period ending in the next calendar year, if he or she then is an Eligible
Employee.

 

(e) Applicable Offering Period. For purposes of calculating the Purchase Price
under Section 7(b), the applicable Offering Period shall be determined as
follows:

 

(i) Once a Participant is enrolled in the Plan for an Offering Period, such
Offering Period shall continue to apply to him or her until the earliest of (A)
the end of such Offering Period, (B) the end of his or her participation under
Subsection (d) above or (C) re-enrollment for a subsequent Offering Period under
Paragraph (ii) or (iii) below.

 

(ii) In the event that the Fair Market Value of Stock on the last trading day
before the commencement of the Offering Period for which the Participant is
enrolled is higher than on the last trading day before the commencement of any
subsequent Offering Period, the Participant shall automatically be re-enrolled
for such subsequent Offering Period.

 

(iii) Any other provision of the Plan notwithstanding, the Company (at its sole
discretion) may determine prior to the commencement of any new Offering Period
that all Participants shall be re-enrolled for such new Offering Period.

 

(iv) When a Participant reaches the end of an Offering Period but his or her
participation is to continue, then such Participant shall automatically be
re-enrolled for the Offering Period that commences immediately after the end of
the prior Offering Period.

 

SECTION 4. EMPLOYEE CONTRIBUTIONS.

 

(a) Frequency of Payroll Deductions. A Participant may purchase shares of Stock
under the Plan solely by means of payroll deductions. Payroll deductions, as
designated by the Participant pursuant to Subsection (b) below, shall occur on
each payday during participation in the Plan.

 

(b) Amount of Payroll Deductions. An Eligible Employee shall designate on the
enrollment form the portion of his or her Compensation that he or she elects to
have withheld for the purchase of Stock. Such portion shall be a whole
percentage of the Eligible Employee’s Compensation, but not less than 1% nor
more than 15%.

 

2



--------------------------------------------------------------------------------

(c) Changing Withholding Rate. If a Participant wishes to change the rate of
payroll withholding, he or she may do so by filing a new enrollment form with
the Company at the prescribed location at any time. The new withholding rate
shall be effective as soon as reasonably practicable after the Company has
received such form. The new withholding rate shall be a whole percentage of the
Eligible Employee’s Compensation, but not less than 1% nor more than 15%.

 

(d) Discontinuing Payroll Deductions. If a Participant wishes to discontinue
employee contributions entirely, he or she may do so by filing a new enrollment
form with the Company at the prescribed location at any time. Payroll
withholding shall cease as soon as reasonably practicable after the Company has
received such form. (In addition, employee contributions may be discontinued
automatically pursuant to Section 8(b).) A Participant who has discontinued
employee contributions may resume such contributions by filing a new enrollment
form with the Company at the prescribed location. Payroll withholding shall
resume as soon as reasonably practicable after the Company has received such
form.

 

(e) Limit on Number of Elections. No Participant shall make more than two
elections under Subsection (c) or (d) above during any Accumulation Period or
such lesser or greater number of elections as may be permitted by the Committee.

 

SECTION 5. WITHDRAWAL FROM THE PLAN.

 

(a) Withdrawal. A Participant may elect to withdraw from the Plan by filing the
prescribed form with the Company at the prescribed location at any time before
the last day of an Accumulation Period. As soon as reasonably practicable
thereafter, payroll deductions shall cease and the entire amount credited to the
Participant’s Plan Account shall be refunded to him or her in cash, without
interest. No partial withdrawals shall be permitted.

 

(b) Re-Enrollment After Withdrawal. A former Participant who has withdrawn from
the Plan shall not be a Participant until he or she re-enrolls in the Plan under
Section 3(c). Re-enrollment may be effective only at the commencement of an
Offering Period.

 

SECTION 6. CHANGE IN EMPLOYMENT STATUS.

 

(a) Termination of Employment. Termination of employment as an Eligible Employee
for any reason, including death, shall be treated as an automatic withdrawal
from the Plan under Section 5(a). (A transfer from one Participating Company to
another shall not be treated as a termination of employment.)

 

(b) Leave of Absence. For purposes of the Plan, employment shall not be deemed
to terminate when the Participant goes on a military leave, a sick leave or
another bona fide leave of absence, if the leave was approved by the Company in
writing. Employment, however, shall be deemed to terminate 90 days after the
Participant goes on a leave, unless a contract or statute guarantees his or her
right to return to work. Employment shall be deemed to terminate in any event
when the approved leave ends, unless the Participant immediately returns to
work.

 

3



--------------------------------------------------------------------------------

(c) Death. In the event of the Participant’s death, the amount credited to his
or her Plan Account shall be paid to a beneficiary designated by him or her for
this purpose on the prescribed form or, if none, to the Participant’s estate.
Such form shall be valid only if it was filed with the Company at the prescribed
location before the Participant’s death.

 

SECTION 7. PLAN ACCOUNTS AND PURCHASE OF SHARES.

 

(a) Plan Accounts. The Company shall maintain a Plan Account on its books in the
name of each Participant. Whenever an amount is deducted from the Participant’s
Compensation under the Plan, such amount shall be credited to the Participant’s
Plan Account. Amounts credited to Plan Accounts shall not be trust funds and may
be commingled with the Company’s general assets and applied to general corporate
purposes. No interest shall be credited to Plan Accounts.

 

(b) Purchase Price. The Purchase Price for each share of Stock purchased at the
close of an Accumulation Period shall be that price determined by the Committee
and announced prior to the first business day of an Offering Period and shall
not be less than the lower of:

 

(i) 85% of the Fair Market Value of such share on the last trading day in such
Accumulation Period; or

 

(ii) 85% of the Fair Market Value of such share on the last trading day before
the commencement of the applicable Offering Period (as determined under Section
3(e)).

 

(c) Number of Shares Purchased. As of the last day of each Accumulation Period,
each Participant shall be deemed to have elected to purchase the number of
shares of Stock calculated in accordance with this Subsection (c), unless the
Participant has previously elected to withdraw from the Plan in accordance with
Section 5(a). The amount then in the Participant’s Plan Account shall be divided
by the Purchase Price, and the number of shares that results shall be purchased
from the Company with the funds in the Participant’s Plan Account. The foregoing
notwithstanding, no Participant shall purchase more than 2,500 shares of Stock
(or such lesser number announced by the Committee prior to the start of an
Offering Period) with respect to any Accumulation Period nor more than the
amounts of Stock set forth in Sections 8(b) and 13(a). The Committee may
determine with respect to all Participants that any fractional share, as
calculated under this Subsection (c), shall be (i) rounded down to the next
lower whole share or (ii) credited as a fractional share.

 

(d) Available Shares Insufficient. In the event that the aggregate number of
shares that all Participants elect to purchase during an Accumulation Period
exceeds the maximum number of shares remaining available for issuance under
Section 13(a), then the number of shares to which each Participant is entitled
shall be determined by multiplying the number of shares available for issuance
by a fraction. The numerator of such fraction is the number of shares that such
Participant has elected to purchase, and the denominator of such fraction is the
number of shares that all Participants have elected to purchase.

 

4



--------------------------------------------------------------------------------

(e) Issuance of Stock. Certificates representing the shares of Stock purchased
by a Participant under the Plan shall be issued to him or her as soon as
reasonably practicable after the close of the applicable Accumulation Period,
except that the Committee may determine that such shares shall be held for each
Participant’s benefit by a broker designated by the Committee (unless the
Participant has elected that certificates be issued to him or her).

 

(f) Tax Withholding. To the extent required by applicable federal, state, local
or foreign law, a Participant shall make arrangements satisfactory to the
Company for the satisfaction of any withholding tax obligations that arise in
connection with the Plan. The Company shall not be required to issue any shares
of Stock under the Plan until such obligations are satisfied.

 

(g) Unused Cash Balances. An amount remaining in the Participant’s Plan Account
that represents the Purchase Price for any fractional share shall be carried
over in the Participant’s Plan Account to the next Accumulation Period. Any
amount remaining in the Participant’s Plan Account that represents the Purchase
Price for whole shares that could not be purchased by reason of Subsection (c)
above, Section 8(b) or Section 13(a) shall be refunded to the Participant in
cash, without interest.

 

(h) Stockholder Approval. Any other provision of the Plan notwithstanding, no
shares of Stock shall be purchased under the Plan unless and until the Company’s
stockholders have approved the adoption of the Plan.

 

SECTION 8. LIMITATIONS ON STOCK OWNERSHIP.

 

(a) Five Percent Limit. Any other provision of the Plan notwithstanding, no
Participant shall be granted a right to purchase Stock under the Plan if such
Participant, immediately after his or her election to purchase such Stock, would
own stock possessing more than 5% of the total combined voting power or value of
all classes of stock of the Company or any parent or Subsidiary of the Company.
For purposes of this Subsection (a), the following rules shall apply:

 

(i) Ownership of stock shall be determined after applying the attribution rules
of section 424(d) of the Code;

 

(ii) Each Participant shall be deemed to own any stock that he or she has a
right or option to purchase under this or any other plan; and

 

(iii) Each Participant shall be deemed to have the right to purchase 2,500
shares of Stock under this Plan with respect to each Accumulation Period.

 

(b) Dollar Limit. Any other provision of the Plan notwithstanding, no
Participant shall purchase Stock with a Fair Market Value in excess of the
following limit:

 

(i) In the case of Stock purchased during an Offering Period that commenced in
the current calendar year, the limit shall be equal to (A) $25,000 minus (B) the
Fair Market Value of the Stock that the Participant previously

 

5



--------------------------------------------------------------------------------

purchased in the current calendar year (under this Plan and all other employee
stock purchase plans of the Company or any parent or Subsidiary of the Company).

 

(ii) In the case of Stock purchased during an Offering Period that commenced in
the immediately preceding calendar year, the limit shall be equal to (A) $50,000
minus (B) the Fair Market Value of the Stock that the Participant previously
purchased (under this Plan and all other employee stock purchase plans of the
Company or any parent or Subsidiary of the Company) in the current calendar year
and in the immediately preceding calendar year.

 

(iii) In the case of Stock purchased during an Offering Period that commenced in
the second preceding calendar year, the limit shall be equal to (A) $75,000
minus (B) the Fair Market Value of the Stock that the Participant previously
purchased (under this Plan and all other employee stock purchase plans of the
Company or any parent or Subsidiary of the Company) in the current calendar year
and in the two preceding calendar years.

 

For purposes of this Subsection (b), the Fair Market Value of Stock shall be
determined in each case as of the beginning of the Offering Period in which such
Stock is purchased. Employee stock purchase plans not described in section 423
of the Code shall be disregarded. If a Participant is precluded by this
Subsection (b) from purchasing additional Stock under the Plan, then his or her
employee contributions shall automatically be discontinued and shall resume at
the beginning of the earliest Accumulation Period ending in the next calendar
year (if he or she then is an Eligible Employee).

 

SECTION 9. RIGHTS NOT TRANSFERABLE.

 

The rights of any Participant under the Plan, or any Participant’s interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by beneficiary designation or the laws of
descent and distribution. If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than by beneficiary designation or the laws of descent and distribution, then
such act shall be treated as an election by the Participant to withdraw from the
Plan under Section 5(a).

 

SECTION 10. NO RIGHTS AS AN EMPLOYEE.

 

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

 

6



--------------------------------------------------------------------------------

SECTION 11. NO RIGHTS AS A STOCKHOLDER.

 

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the last day of the applicable Accumulation
Period.

 

SECTION 12. SECURITIES LAW REQUIREMENTS.

 

Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.

 

SECTION 13. STOCK OFFERED UNDER THE PLAN.

 

(a) Authorized Shares. The number of shares of Stock available in the aggregate
for purchase under the Plan and the International Plan shall be 500,000 (subject
to adjustment pursuant to this Section 13). On January 1 of each year,
commencing with January 1, 2005, the aggregate number of shares of Stock
available for purchase during the life of the Plan and the International Plan
shall automatically be increased by a number equal to the lesser of 2% of the
total number of shares of Common Stock then outstanding or 500,000 shares.

 

(b) Anti-Dilution Adjustments. The aggregate number of shares of Stock offered
under the Plan, the 2,500-share limitation described in Section 7(c), the
500,000-share limitation described in Section 13(a) and the price of shares that
any Participant has elected to purchase shall be adjusted proportionately by the
Committee for any increase or decrease in the number of outstanding shares of
Stock resulting from a subdivision or consolidation of shares or the payment of
a stock dividend, any other increase or decrease in such shares effected without
receipt or payment of consideration by the Company, the distribution of the
shares of a Subsidiary to the Company’s stockholders or a similar event.

 

(c) Reorganizations. Any other provision of the Plan notwithstanding,
immediately prior to the effective time of a Corporate Reorganization, the
Offering Period and Accumulation Period then in progress shall terminate and
shares shall be purchased pursuant to Section 7, unless the Plan is continued or
assumed by the surviving corporation or its parent corporation. The Plan shall
in no event be construed to restrict in any way the Company’s right to undertake
a dissolution, liquidation, merger, consolidation or other reorganization.

 

SECTION 14. AMENDMENT OR DISCONTINUANCE.

 

The Board shall have the right to amend, suspend or terminate the Plan at any
time and without notice. The Company’s Chief Executive Officer may also amend
the Plan to the extent allowable under applicable law to effect non-material
amendments. Except as provided in Section 13, any increase in the aggregate
number of shares of Stock to be issued under the Plan shall be subject to
approval by a vote of the stockholders of the Company. In

 

7



--------------------------------------------------------------------------------

addition, any other amendment of the Plan shall be subject to approval by a vote
of the stockholders of the Company to the extent required by an applicable law
or regulation. The Plan shall terminate automatically 10 years after its
adoption by the Board, unless (a) the Plan is extended by the Board and (b) the
extension is approved within 12 months by a vote of the stockholders of the
Company.

 

SECTION 15. DEFINITIONS.

 

(a) “Accumulation Period” means a six-month period during which contributions
may be made toward the purchase of Stock under the Plan, as determined pursuant
to Section 3(b).

 

(b) “Board” means the Board of Directors of the Company, as constituted from
time to time.

 

(c) “Code” means the Internal Revenue Code of 1986, as amended.

 

(d) “Committee” means a committee of the Board, as described in Section 2.

 

(e) “Company” means Equinix, Inc., a Delaware corporation.

 

(f) “Compensation” means (i) the total compensation paid in cash to a
Participant by a Participating Company, including salaries, wages, bonuses,
incentive compensation, commissions, overtime pay and shift premiums, plus (ii)
any pre-tax contributions made by the Participant under section 401(k) or 125 of
the Code. “Compensation” shall exclude all non-cash items, moving or relocation
allowances, cost-of-living equalization payments, car allowances, tuition
reimbursements, imputed income attributable to cars or life insurance, severance
pay, fringe benefits, contributions or benefits received under employee benefit
plans, income attributable to the exercise of stock options, and similar items.
The Committee shall determine whether a particular item is included in
Compensation.

 

(g) “Corporate Reorganization” means:

 

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization; or

 

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets or the complete liquidation or dissolution of the Company.

 

(h) “Eligible Employee” means any employee of a Participating Company whose
customary employment is for more than five months per calendar year and for more
than 20 hours per week. The foregoing notwithstanding, an individual shall not
be considered an Eligible Employee if his or her participation in the Plan is
prohibited by the law of any country which has jurisdiction over him or her or
if he or she is subject to a collective bargaining agreement that does not
provide for participation in the Plan.

 

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

8



--------------------------------------------------------------------------------

(j) “Fair Market Value” means the market price of Stock, determined by the
Committee as follows:

 

(i) If the Stock was traded on The Nasdaq National Market or The Nasdaq SmallCap
Market on the date in question, then the Fair Market Value shall be equal to the
last-transaction price quoted for such date by such Market;

 

(ii) If the Stock was traded on a stock exchange on the date in question, then
the Fair Market Value shall be equal to the closing price reported by the
applicable composite transactions report for such date; or

 

(iii) If none of the foregoing provisions is applicable, then the Committee
shall determine the Fair Market Value in good faith on such basis as it deems
appropriate.

 

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in The Wall Street Journal or as reported
directly to the Company by Nasdaq or a stock exchange. Such determination shall
be conclusive and binding on all persons.

 

(k) “International Plan” shall mean the Equinix, Inc. 2004 International
Employee Stock Purchase Plan, as it may be amended from time to time.

 

(l) “Offering Period” means a 24-month period with respect to which the right to
purchase Stock may be granted under the Plan, as determined pursuant to Section
3(a).

 

(m) “Participant” means an Eligible Employee who elects to participate in the
Plan, as provided in Section 3(c).

 

(n) “Participating Company” means (i) the Company and (ii) each present or
future Subsidiary designated by the Committee as a Participating Company.

 

(o) “Plan” means this Equinix, Inc. 2004 Employee Stock Purchase Plan, as it may
be amended from time to time.

 

(p) “Plan Account” means the account established for each Participant pursuant
to Section 7(a).

 

(q) “Purchase Price” means the price at which Participants may purchase Stock
under the Plan, as determined pursuant to Section 7(b).

 

(r) “Stock” means the Common Stock of the Company.

 

(s) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

9